—e

AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

case No. LO- SELIAC AAT)

In the Matter of the Search of:

Information associated with all Google accounts that,
during the time period described below, were accessed
from a mobile device located in the geographic regions,
more fully described in Attachment A.

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

See Attachment A

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B

YOU ARE COMMANDED to execute this warrant ON OR BEFORE > o0o-d (not to exceed 14 days)
CO in the daytime between 6:00 a.m. and 10:00 p.m. [& at any time in the day or night becatise good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Honorable Nancy Joseph
(United States Magistrate Judge)

L) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Lfor days (not to exceed 30) L) until, the facts justifying, the later specific date of

Date and time issued: SOE a %G DODD
@ ay Bop
City and State: Milwaukee, WissoH8i)¥99882-NI—Filed 03

 

 
 

AO 93 (mod. 5/14) Search and Seizure Warrant

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

2o-B2M(NT) | Y2rz20 mp | ANA

 

 

 

Inventory made in the presence of:

M N - Elechne Submission

 

Inventory of the property taken and/or name of “| a seized:

Device T\\ an Ges e Accesso} —
ceaacdin4 Dene ED % — 38413

> epese files wee don hoded by
ATF and saventored as Phen 22.

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date: S/ 7 / Zb20

 

 

 

va .
Executing officer's signature

Eick Hains , SA

Printed name and title

Subscribed, sworn to, and returned before me this date:

ow Wick 2020 Loner fy —

United Sta, apy Mewsirate prize

 

 

 

Case 2:20-mj-00882-NJ Filed 03/09/20 Page 2 7 8 Document 2

 
 

 

ATTACHMENT A
Property To Be Searched

This warrant is directed to Google LLC and applies to:

(1) location history data, sourced from methods including GPS, Wi-Fi, and Bluetooth,
generated from devices and that reported a device location within the geographical
region bounded by the latitudinal and longitudinal coordinates, dates, and times below
(“Initial Search Parameters”); and

(2) identifying information for Google Accounts associated with the responsive location

history data.

18

Case 2:20-mj-00882-NJ Filed 03/09/20 Page 3 of 8 Document 2
 

 

Search Parameters

Location #A: Area Near the Intersection of North 15‘ Street and West Clark Street

Date: 12/06/2019 / Time Period (including time zone): 0405hrs(CST) — 0432hrs(CST)

Target Location: Geographical area identified within the following latitude/longitude
coordinates and connected by straight lines:

" Point Al: 43.065702°N, - 87.911237°W
= Point A2: 43.065674°N, - 87.911027°W
» Point A3: 43.065210°N, - 87.911023°W
» Point A4: 43.065192°N, - 87.911225°W

 

19

Case 2:20-mj-00882-NJ Filed 03/09/20 Page 4of8 Document 2
 

 

 

Search Parameters

Location #B: Area Near 2537-2541 North MLK Drive

Date: 12/06/2019 / Time Period (including time zone): 0415brs(CST) — 0432hrs(CST)

Target Location: Geographical area identified within the following latitude/longitude
coordinates and connected by straight lines:

= Point B1: 43.065718°N, - 87.914883°W
= Point B2: 43.065703°N, - 87.914212°W
" Point B3: 43.064710°N, - 87.914208°W
" Point B4: 43.063998°N, - 87.914906°W

 

20

Case 2:20-mj-00882-NJ Filed 03/09/20 Page 5of8 Document 2
 

 

Search Parameters

Location #C: Area Near the Intersection of West Meinecke Avenue and North gm
Street

Date: 12/06/2019 / Time Period (including time zone): 0345brs(CST) — 0351 brs(CST)

Target Location: Geographical area identified within the following latitude/longitude
coordinates and connected by straight lines:

# Point C1: 43.062588°N, - 87.912756°W
» Point C2: 43.062572°N, - 87.912520°W
* Point C3: 43.062179°N, - 87.912512°W
= Point C4: 43.062185°N, - 87.912756°W

 

21

Case 2:20-mj-00882-NJ Filed 03/09/20 Page 6of8 Document 2
 

 

ATTACHMENT B
Particular Items to Be Seized
I. Information to be disclosed by Google

Google shall provide responsive data (as described in Attachment A) to the government

pursuant to the following process:

1. Google shall query location history data based on the Initial Search Parameters
specified in Attachment A.
2. For each location point recorded within the Initial Search Parameters, Google

shall produce to the government anonymized information specifying the corresponding unique
device ID, timestamp, coordinates, display radius, and data source, if available (the
“Anonymized List”).

3, The government shall review the Anonymized List in order to prioritize the
devices about which it wishes to obtain identifying information.

4. Google is required to disclose to the government identifying information, as
defined in 18 U.S.C. § 2703(c)(2), for the Google Account associated with each device ID about

which the government inquires.

22

Case 2:20-mj-00882-NJ Filed 03/09/20 Page 7 of 8 Document 2
 

 

IE. Information to Be Seized
All information described above in Section ] that constitutes evidence of a violation of 18
U.S.C. § 844(4) that was committed on or about December 6, 2019, at 2541 North Martin Luther

King Drive, in Milwaukee, Wisconsin.

23

Case 2:20-mj-00882-NJ Filed 03/09/20 Page 8 of 8 Document 2
